Case 9:18-cv-00095-RC-ZJH Document 3 Filed 10/31/19 Page 1 of 1 PageID #: 20



                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

ELLOYD JOHNSON                                   §

VS.                                              §                CIVIL ACTION NO. 9:18-CV-95

DIRECTOR, TDCJ-CID                               §

                                     SHOW CAUSE ORDER

       The Court has examined the petition for writ of habeas corpus submitted by Petitioner, and

has determined that a Response from Respondent is required. Accordingly, it is hereby

       ORDERED that the Clerk of Court shall issue process and Respondent shall have 40 days

in which to show cause why the writ should not be granted or to otherwise plead.

       Pursuant to the written consent of the Texas Attorney General’s office, copies of the petition,

attachments, and orders will be served electronically upon the Texas Attorney General, counsel for

the Director, and will be directed to the attention of Edward Marshall, Chief of the Postconviction

Litigation   Division,    at   Edward.Marshall@oag.texas.gov,            and    Laura     Haney     at

Laura.Haney@oag.texas.gov. See Fed. R. Civ. P. 5(b)(2)(E).



        SIGNED this 31st day of October, 2019.




                                                      _________________________
                                                      Zack Hawthorn
                                                      United States Magistrate Judge
